ORDER

PER CURIAM:
AND NOW, this 28th day of June, 2000, Robert John Sheridan having been suspended for an indefinite period of time but not less than one year from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland dated December 10, 1999; the said Robert John Sheridan having been directed on March 16, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Robert John Sheridan is suspended from the practice of law in this Commonwealth for an indefinite period of time with leave to apply for reinstatement no earlier than one year from the effective date of this Order, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.